Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, (U.S. Patent No. 11,043,270), teaches an interconnect for a semiconductor device, the interconnect comprising: a carrier; a UV erasable chip mounted on the carrier using a first array of solder connections; a UV light source mounted on the chip using a second array of solder connections, the UV light source being in optical communication with the UV erasable chip; but is silent with respect to the combination of an interconnect for a semiconductor device, the interconnect comprising: a carrier; a UV programmable chip mounted on the carrier using a first array of solder connections; a UV light source mounted on the carrier using a second array of solder connections, the UV light source being in optical communication with the UV programmable chip; and a plurality of transmission lines extending on or through the | carrier and providing electrical communication between the UV programmable chip and the UV light source. 
2. 	 The prior art, (U.S. Patent No. 11,043,270), teaches an interconnect for a semiconductor device, the interconnect comprising: a carrier; a UV erasable chip mounted on the carrier using a first array of solder connections; a UV light source mounted on the chip using a second array of solder connections, the UV light source being in optical communication with the UV erasable chip; a plurality of bond pads on the carrier; but is silent with respect to the combination of and interconnect for a semiconductor device, the interconnect comprising: a carrier; a UV programmable chip mounted on the carrier using a first array of solder connections; a UV light source mounted on the carrier using a second array of solder connections, the UV light source being in optical communication with the UV programmable chip; a plurality of bond pads on the carrier; and a plurality of transmission lines extending on or through the carrier and providing electrical communication between the UV programmable chip and the UV light source and the plurality of bond pads; wherein the plurality of bond pads is configured for| attachment of the carrier to an electrical substrate
3. 	The prior art, (U.S. Patent No. 11,043,270), teaches a method for fabricating an in-field erasable semiconductor device, the method comprising: flip chip bonding a UV light source to the semiconductor device using a first solder; flip chip bonding a UV erasable chip to the first carrier : using a second solder, wherein the UV light source and the UV programmable chip form an in-field erasable chip; but is silent with respect to the combination of a method for fabricating an in-field programmable semiconductor device, the method comprising: flip chip bonding a UV light source to a first carrier using a first solder; flip chip bonding a UV programmable chip to the first carrier : using a second solder, wherein the UV light source and the UV programmable chip form an in-field programmable chip; attaching the first carrier to an electrical substrate; and connecting at least one heat sink to the in-field programmable chip.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/11/22